Name: Decision of the EEA Joint Committee No 21/96 of 26 March 1996 amending Annex XIII (Transport) to the EEA Agreement
 Type: Decision
 Subject Matter: information technology and data processing;  transport policy;  European construction;  land transport;  organisation of transport
 Date Published: 1996-05-23

 23.5.1996 EN Official Journal of the European Communities L 124/29 DECISION OF THE EEA JOINT COMMITTEE No 21/96 of 26 March 1996 amending Annex XIII (Transport) to the EEA Agreement THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol Adjusting the Agreement on the European Economic Area, hereinafter referred to as the Agreement, and in particular Article 98 thereof, Whereas Annex XIII to the Agreement was amended by Decision of the EEA Joint Committee No 8/96 (1); Whereas Council Resolution 95/C 264/01 of 28 September 1995 on the deployment of telematics in the road transport sector (2) is to be incorporated into the Agreement, HAS DECIDED AS FOLLOWS: Article 1 The following point shall be inserted after point 85 (Council Resolution 95/C 169/03) in Annex XIII to the Agreement: 86. 395 Y 1011(01): Council Resolution 95/C 264/01 of 28 September 1995 on the deployment of telematics in the road transport sector (OJ No C 264, 11. 10. 1995, p. 1). Article 2 The texts of Resolution 95/C 264/01 in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic. Article 3 This Decision shall enter into force on 1 April 1996, provided that all the notifications under Article 103 (1) of the Agreement have been made to the EEA Joint Committee. Article 4 This Decision shall be published in the EEA Section of, and in the EEA Supplement to, the Official Journal of the European Communities. Done at Brussels, 26 March 1996. For the EEA Joint Committee The President P. BENAVIDES (1) OJ No L 102, 25. 4. 1994, p. 51. (2) OJ No C 264, 11. 10. 1995. p. 1.